           Case 7:20-cv-01581-VB Document 28
                                          25 Filed 08/04/20
                                                   07/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT                            CASE NO. 20-cv-1581
SOUTHERN DISTRICT OF NEW YORK
United States of America

                                 Plaintiff,

          -vs-                                        ORDER TO SHOW CAUSE

Great American Auction Service, Inc.,
Peter Francese

                                Defendants


SIRS:
        PLEASE TAKE NOTICE, that upon the annexed affidavit of Robert A. Rodgers sworn to
on July 28, 2020, the Affirmation in Support of John Manfredi, Esq., the Summons and Complaint
filed in this Court, and upon all of the pleadings and proceedings had heretofore herein,
        LET the defendants, Great American Auction Service, Inc. and Peter Francese, show cause
before the Honorable Vincent L. Briccetti in Courtroom 620 of the United States Courthouse at 300
Quarropas Street, White Plains, New York 10601-4150 on the 9th day of September              ,
2020 at 11am         o’clock of that day, or as soon thereafter as counsel can be heard, why a
default judgment should not be issued herein, pursuant to Rule 55(b)(2), in favor of the Plaintiff
and against the Defendants, and
        For such other and further relief as to the Court shall deem just and proper.
        Oral argument will not be considered and personal appearance is not required on the return
date of this motion.
        SUFFICIENT REASON APPEARING THEREFORE, let service of a copy of this Order
together with all papers filed in support of this application                 upon the defendants
by                                            on or before the    12th        day of August
                 , 2020 be deemed good and sufficient service.
        Opposition papers shall be served prior to the return date.




                                                1
            Case 7:20-cv-01581-VB Document 28 Filed 08/04/20 Page 2 of 2




       By August 12, 2020, plaintiff’s counsel shall post an affidavit of service on the ECF

docket to confirm that plaintiff’s counsel mailed this Order and all supporting papers to

defendant by August 12, 2020.

       Any objections to the relief requested herein or answering papers, if any, shall be served

upon John Manfredi, Manfredi Law Group PLLC, 302 East 19th Street, Suite 2A, New York, NY

10003, by September 2, 2020.

       With respect to the hearing in this matter scheduled for September 9, 2020, at 11:00 a.m.,

counsel and defendants shall attend by calling the following number and entering the access code

when requested:

       Number: (888) 363-4749 (toll-free) or (215) 446-3662

       Access Code: 1703567

       The parties should be on the line by 11:00 a.m. and announce their names before

speaking.

Dated: August 4, 2020
       White Plains, NY
                                             SO ORDERED:




                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                2
